Exhibit 10.1 Consulting Agreement




CONSULTING AGREEMENT







CONSULTING AGREEMENT ("Agreement") executed on July 11, 2007 to be effective as
of July 1, 2007 (the "Effective Date"), by and between THE CASTLE GROUP, INC., a
Utah corporation, (the "Company"), and HOWARD MENDELSOHN ("Consultant");
(Company and Consultant are hereinafter collectively referred to as the
“Parties”).  




In consideration of the terms and mutual covenants contained in this Agreement,
the Company and Consultant agree as follows:




1. Retention.  The Company hereby retains Consultant as a consultant to provide
financial consulting services to and advice to Company with respect to the
matters listed in Exhibit A and Consultant hereby accepts such engagement.




2. Nature of Relationship.   Consultant shall provide his professional services
to the Company as an independent contractor and shall not be or become an
employee of the Company.  Consultant shall provide his own office space and will
not be provided an office, office equipment, support staff or training by the
Company.  Consultant shall determine when, where and how Consultant shall
provide his services to the Company but shall be available for telephone
conferences and meetings with the Company’s Chairman and senior management as
reasonably required by the Company from time to time.  




3. Other Engagements.  Company and Consultant acknowledge and agree that
Consultant will be providing consulting services to other companies or
organizations during his engagement by Company.  Consultant agrees during the
term of this Agreement, Consultant will not accept any engagement or perform any
consulting or other services for any other company or organization involved in
the hotel or condominium management business in the State of Hawaii or in any
other location in which the Company does business, without the prior written
consent of Company.  Consultant shall provide Company with written notice prior
to accepting any engagement to perform services in the travel or hospitality
business  The Parties agree that while they anticipate that Consultant will
spend an average of approximately 20 to 25 hours per week performing services
for the Company, they acknowledge that the number of such hours is only an
estimate, that the number of hours will vary significantly from month to month,
that some of the services may be provided by one or more employees, independent
contractors or companies hired by Consultant and that Company is retaining
Consultant as a professional to accomplish the desired goals and objectives,
rather than to work a specified number of hours.  




4. Reporting Relationship   Consultant shall render services at the request of
the Company’s Chairman which are subject to the direction of the Board of
Directors of the Company.




5. Term.  This Agreement shall continue in full force and effect for a term
beginning on the Effective Date and ending upon either Party giving fifteen (15)
days notice to the other Party of the election to terminate this Agreement.




6. Compensation.  Company shall pay Consultant a fee of Eight Thousand Dollars
($8,000.00) per month, payable on the 15th and last day of each month, for all
services provided by Consultant to Company pursuant to this Agreement.




7. Warrant. Consultant is hereby granted a warrant to purchase Two Hundred
Thousand (200,000) shares of the Company’s Common Stock, with an exercise price
of $Two Dollars ($2.00) per share, pursuant and subject to the terms and
conditions of the Warrant Certificate between the parties of even date herewith.

 

8. Business and Travel Expenses.  Consultant will pay his own office, staff and
overhead expenses except as set forth herein.  The Company shall reimburse
Consultant for (1) all reasonable out-of-





--------------------------------------------------------------------------------

pocket expenses Consultant incurs at the request of the Company and (2) for
travel expenses Consultant incurs in fulfilling his duties hereunder, in
accordance with the policies of the Company in effect from time to time for
travel by the Company’s Chairman.  If and to the extent that Consultant hires or
retains an employee, independent contractor or contractor to perform any
services to be provided by Consultant hereunder, all costs and fees of such
person, independent contractor or company shall be the sole responsibility of
Consultant unless Company expressly consents to  reimburse or pay for in
writing.




9. Inventions and Improvements.  Consultant agrees that all inventions,
innovations or improvements in the Company's software products or methods of
conducting its business (including new combinations, applications, improvements,
ideas and discoveries, whether or not copyrightable or patentable) conceived or
made by him while employed by the Company or using the Company's equipment and
all reports, data, writings or technical information prepared by him in
connection with his employment by the Company or using the Company's equipment
shall be "work made for hire" within the meaning of Section 101 of the United
States Copyright Act and shall belong to the Company.  Consultant will promptly
disclose such software, inventions, innovations or improvements to the Company
and perform all actions reasonably requested to establish or confirm the
ownership of the Company thereof, including but not limited to providing the
Company with copies of any programs constituting software used or developed by
Consultant in connection with his employment with the Company or using the
Company's equipment.




10. Ownership, Non-Disclosure and Non-Use of Confidential or Proprietary
Information.




 (a) Consultant covenants and agrees that while retained by the Company and
after the termination of this engagement, he will not, directly or indirectly:




(i) give to any person not authorized by the Company to receive it or use it,
except for the sole benefit of the Company, any of the Company's confidential or
proprietary data or information whether relating to services, products or
business practices;




(ii) ideas, designs, processes, research, marketing, customers, management
know-how, finances or otherwise; or give to any person not authorized by the
Company to receive it any specifications, reports or technical information, or
the like, owned by the Company; or




(iii) give to any person not authorized by the Company to receive it, any
information that is not generally known outside the Company or that is
designated by the Company as limited, private or confidential.




(b) Company will keep Consultant informed of the Company's policies and
procedures for safeguarding the Company's property including proprietary data
and information and Consultant will comply therewith at all times during his
employment by the Company.  Consultant will not, except when authorized by the
Company; remove any Company property from the Company's premises.  Consultant
will return to the Company immediately upon termination of this Agreement
Company property in his possession or control.




11.  Additional Covenants of Consultant.




(a) Consultant covenants and agrees that, for a period of one year after the
termination of this Agreement, he will not directly or indirectly (whether as
employee, director, owner, 5% or greater stockholder, consultant, partner
(limited or otherwise)) engage in or have any interest in, any business that
directly competes with any business which the Company engaged in during the term
of his employment in Hawaii or any other location where the Company manages a
hotel or condominium (the "Restricted Area"); provided, however, that nothing
herein will prevent Consultant from owning up to 5% of the outstanding stock of
the corporation, so long as Consultant does not participate in the business of
such corporation other than as a passive investor.  The Company may, in its
reasonable discretion, give Consultant written approval(s) to personally engage
in any activity or render any services referred to in this paragraph if the
Company secures written assurances (reasonably satisfactory to the Company and
its





--------------------------------------------------------------------------------

counsel) from Consultant and any prospective employer(s) of Consultant that the
integrity of the Company's confidential or proprietary information will not in
any way be jeopardized by such activities.




(b) Consultant covenants and agrees that, for a period of one year after
termination of his employment by the Company for Cause, he will not, directly or
indirectly, (i) solicit, induce or hire away, or assist any third party in
soliciting, diverting or hiring away, any employee of the Company, whether or
not the employee’s employment is pursuant to a written agreement and whether or
not such employment is for a specified term or is at will, or (ii) induce or
attempt to induce any customer of the Company or prospective customer with whom
the Company has had substantial contact during the term of Consultant’s
 employment to cease doing business with the Company and do business with
Consultant in competition with the Company in the Restricted Area.




12. Consultant’s Employees and/or Independent Contractors.  Whenever Consultant
uses, hires or retains an employee, independent contractor or company to perform
any services to be provided by Consultant hereunder, Consultant shall first
require such person, independent contractor or company to sign a confidentiality
agreement setting forth the terms of paragraphs 9, 10 and 11 herein, in form and
content satisfactory to Company.




13. Indemnity.  The Company shall indemnify and hold Consultant harmless, to the
fullest extent allowed by law, from any claim, cause of action, litigation or
allegation arising from any acts, omissions  or decisions taken or made by
Consultant while performing services for the Company or in connection with his
engagement by the Company, including any acts or omissions while serving as a
consultant to or officer of the Company or its affiliates or as the Company’s
representative on any non-profit board of directors or similar organization.
 The Company may, subject to the reasonable consent of Consultant, select
counsel to represent Consultant in connection with such proceedings.  The
Company shall provide liability insurance covering Consultant with respect to
actions and omissions in connection with his services as an officer of the
Company on terms no less favorable than such insurance maintained in effect by
the Company on the date hereof with respect to its other officers, in terms of
the extent and the amounts of coverage.




14. Complete Agreement.  This Agreement together with any attached Exhibits
embodies the complete agreement and understanding between the parties and
supersedes any prior understandings, agreements or representations by or among
the parties, whether written or oral, concerning the subject matter hereof in
any way.




15. Amendments; Waivers.  This Agreement may not be amended except by a writing
signed by the Company and Consultant.  Any waiver by a party hereof of any right
hereunder shall be effective only if evidenced by a signed writing, and only to
the extent set forth in such writing.




16. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of, and be enforceable by the parties hereto and their respective
successors, heirs and/ assigns, except that Consultant may not assign any of his
obligations hereunder without the prior written consent of the Company.




17. Remedies.




(a) Any claim arising out of or relating to the provisions of this Agreement, or
its breach, shall first be submitted to mediation by a mediator selected by the
parties, or if the parties cannot agree on a mediator, the mediator shall be
appointed by Dispute Resolution Inc.  If the parties are unable to resolve any
claim through mediation, the claim shall settled by arbitration by a panel of
three arbitrators in the City and County of Honolulu, State of Hawaii, in
accordance with the then governing rules for the resolution of Employment
Disputes of Dispute Resolution, Inc. or a similar organization mutually
acceptable to the parties.  The majority of the panel of arbitrators shall award
reasonable attorney’s fees and cost to the prevailing parties.  Judgment upon
the award rendered by the panel of arbitrators may be entered and enforced in
any court of competent jurisdiction.








--------------------------------------------------------------------------------

(b) Each of the Parties will be entitled to specifically enforce its rights
under Paragraphs 9, 10, and 11 of this Agreement, to recover damages by reason
of any breach of those provisions of this Agreement, and to exercise all other
rights to which it may be entitled under these Paragraphs in a court of law or
equity.  The parties agree and acknowledge that money damages may not be an
adequate remedy for breach of the Paragraphs 9, 10, and 11 of this Agreement,
and accordingly, each party hereby agrees and consents that in the event of any
material breach of Paragraphs 9, 10, and 11 of this Agreement by it, the
non-breaching party may obtain appropriate injunctive relief or an order for
specific performance, in order to enforce or prevent any violations of those
provisions of this Agreement.




18. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Hawaii.




19. Notices.  Any notice to be given hereunder shall be in writing and shall be
effective when personally delivered or sent to the other party by  or overnight
carrier, postage prepaid, faxed and e-mailed as follows:

To Company:                                        Castle Resorts & Hotels, Inc.

3 Waterfront Plaza, Suite 555

500 Ala Moana Boulevard

Honolulu, Hawaii 96813

Attention:  Rick Wall

and by Fax:   (808) 521-9994




With a copy to:   Jerry A. Ruthruff, Esq.

733 Bishop Street, Suite 2357

Honolulu, Hawaii 96813

and by E-Mail:  jruthruff@castleresorts.com




To Consultant:                                      Howard Mendelsohn




20. Severability.  Any provision of this Agreement that is deemed invalid,
illegal, or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality, or unenforceability,
without affecting in any way the remaining provisions hereof in such
jurisdiction, or rendering that or any other provisions of this Agreement
invalid, illegal or unenforceable in any other jurisdiction. If the covenant
should be deemed invalid, illegal, or unenforceable because its scope is
considered excessive, such covenant shall be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal, and enforceable.




21. Headings.   The headings contained herein are for convenience of reference
only and are not intended to define, limit or describe the scope or intent of
any provisions of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
set forth above to be effective as of the Effective Date.




                                                                          THE
CASTLE GROUP, INC.




                                                                          By:/s/Rick
Wall

                                                                                Its
CEO




                                                                          By:




                                                                                                      “Company”




                                                                          /s/Howard
Mendelsohn

                                                                           HOWARD
MENDELSOHN




                                                                                                      “Consultant



